DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on 09 NOV 2020 is acknowledged.  Examiner notes that Claims 21-23 were canceled by preliminary amendment.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 NOV 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP ‘785 (JP 5524785, original and machine translations attached, citations from machine translation).
Claim 1 – JP ‘785 teaches a layer deposition method, comprising:
loading a substrate into a process chamber (Page 5, first full paragraph);
charging a gas filling tank with a gas to a predetermined charge pressure (Page 2, seventh paragraph; Page 5, third paragraph in Raw gas supply system section; the second reservoir is charged with a process gas e.g. titanium tetrachloride; Page 5, second paragraph in Raw gas supply section, second reservoir comprises pressure and temperature sensors);
elevating the pressure of the gas to a pressure greater than the predetermined charge pressure (Page 2, seventh paragraph; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber; Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor); and
introducing the gas into the process chamber (Page 2, seventh paragraph).  
Claim 6 - JP ‘785 teaches the layer deposition method of claim 1, wherein elevating the pressure of the gas comprises pressurizing the gas within the gas filling tank to have the pressure greater than the predetermined charge pressure (Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of 
Claim 8 - JP ‘785 teaches the layer deposition method of claim 1, wherein the gas comprises a source gas, a reaction gas or a purge gas (Page 4, third and fourth paragraph in Raw gas supply system, raw gas supply system comprises a source gas with an inert gas carrier).  
Claim 10 - JP ‘785 teaches the layer deposition method of claim 1, wherein the gas is supplied into the gas filling tank through a flow controller positioned on a charge line connected to a gas supply source (Page 4, fourth paragraph in Raw gas supply system, inert gas for vaporizing source material passes through a mass flow controller; additionally, every valve in the supply line is a flow controller generally).  
Claim 11 - JP ‘785 teaches a layer deposition method, comprising:
loading a substrate into a process chamber (Page 5, first full paragraph);
introducing a source gas into the process chamber (Page 6, Reactive gas supply system; in ALD, both gases react with each other to build up the deposited layers of material so source and reaction gas are arbitrary designations);
charging a gas filling tank with a reaction gas to a predetermined charge pressure (Page 2, seventh paragraph; Page 5, third paragraph in Raw gas supply system section; the second reservoir is charged with a process gas e.g. titanium tetrachloride; Page 5, second paragraph in Raw gas supply section, second reservoir comprises pressure and temperature sensors);
elevating the pressure of the reaction gas to a pressure greater than the predetermined charge pressure (Page 2, seventh paragraph; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is 
introducing the reaction gas into the process chamber (Page 2, seventh paragraph).  
Claim 13 - JP ‘785 teaches the layer deposition method of claim 11, wherein elevating the pressure of the gas comprises pressurizing the gas within the gas filling tank to have the pressure greater than the predetermined charge pressure (Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 as applied to Claims 1 and 11 above in view of KR ‘472 (KR 20110078472, original and machine translations attached, citations from machine translation).
Claim 2 - JP ‘785 teaches the layer deposition method of claim 1, but does not teach or suggest wherein a plurality of gas filling tanks are charged with the gas supplied from a gas supply source.  KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 to include multiple parallel pressurization units as suggested by KR ‘472, as JP ‘785 wants to perform pulsed gas 
Claim 3 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 2, wherein the plurality of gas filling tanks are connected respectively to discharge distribution lines which are connected in parallel with a charge line connected to the gas supply source (KR ‘472 Page 5 seventh full paragraph, 413 is the charge line, 414 as indicated is one instance of a discharge distribution line; there are four instances of element 414 in element 410a; all four instances of element 414 connect directly to the charge line 413 and are thus connected in parallel).  
Claim 4 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 2, wherein elevating the pressure of the gas comprises:
discharging the gas from the plurality of gas filling tanks (in both references as cited above, gas is discharged from a gas filling tanks; in context of KR ‘472, each gas filling tank is one of the plurality of gas filling tanks; therefore, gas is discharged from the plurality of gas filling tanks); and
introducing the discharged gas into a supply line which is connected to the process chamber (JP ‘785 Page 2, seventh paragraph; KR ‘472 Page 5 seventh full paragraph).
Claim 5 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 4, wherein the plurality of gas filling tanks are connected respectively to discharge distribution lines which are connected in parallel with the supply line (KR ‘472 Page 5 seventh full paragraph, 413 is the charge line, 414 as indicated is one instance of a discharge distribution line; there are four instances of element 414 in element 410a; all 
Claim 12 - JP ’785 / KR ‘472 teaches the layer deposition method of claim 11, but does not teach or suggest wherein a plurality of the gas filling tanks are charged with the reaction gas supplied from a reaction gas supply source, nor wherein elevating the pressure of the gas comprises introducing the reaction gas discharged from a plurality of the gas filling tanks into a supply line which is connected to the process chamber.  As noted above in Claim 11, source and reaction gas are arbitrary terms in ALD as both gases are reactive with each other to form surface terminations for the next half reaction.  KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 to include multiple parallel pressurization units as suggested by KR ‘472, as JP ‘785 wants to perform pulsed gas injection in an ALD process and KR ‘472 teaches that using multiple pressurization units in parallel increases the throughput of an ALD apparatus.  JP ‘785 Page 2, seventh paragraph and KR ‘472 Page 5 seventh full paragraph both teach dispensing pressurized gas into the chamber consonant with the claim.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 / KR ‘472 as applied to Claims 6 and 13 above, and further in view of Liu ‘726 (U.S. PGPub 2011/0311726).
Claim 7 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 6, but does not teach or suggest wherein pressurizing the gas comprises contracting a bellows which is connected to an inner space of the gas filling tank.  Liu ‘726 is drawn to ALD methods and apparatuses for injecting precursors with low vapor pressure (Abstract, PG 0018) and teaches the use of a flexible bellows chamber as a storage chamber for inert gas, which is then used to pressurize a precursor (PG 0047-0049).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to use the flexible bellows chamber to supply inert gas to pressurize a precursor as suggested by Liu ‘726, as JP ‘785 teaches using inert gas to pressurize a precursor for more efficient deposition and Liu ‘726 teaches that a bellows structure can be used in the pressurization process.  Since the bellows is constructed of a flexible material (Liu PG 0048, elasticity of elements), when gas is released from the bellows, the bellows naturally relaxes as it is subject to less internal pressure.
Claim 14 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 13, but does not teach or suggest wherein pressurizing the gas comprises contracting a bellows which is connected to an inner space of the gas filling tank.  Liu ‘726 is drawn to ALD methods and apparatuses for injecting precursors with low vapor pressure (Abstract, PG 0018) and teaches the use of a flexible bellows chamber as a storage chamber for inert gas, which is then used to pressurize a precursor (PG 0047-0049).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention .

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 / KR ‘472 as applied to Claims 8 and 11 above, and further in view of Elers ‘098 (U.S. PGPub 2005/0064098).
Claim 9 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 8, but does not teach or suggest wherein the source gas comprises a tungsten precursor or the reaction gas comprises boron.  JP ‘785 is not limited to titanium nitride deposition and is generally open to other ALD reactions (bridging pages 12-13).  JP ‘785 is drawn generally to semiconductor manufacturing (Page 2, first paragraph).  Elers ‘098 is drawn to ALD processes for integrated circuit formation (PG 0005-0009) and discloses that forming elemental thin films of e.g. tungsten by ALD reactions between e.g. tungsten hexafluoride (PG 0053) and a carbon-free boron compound (PG 0053, PG 0066-0074 and 0083) is known to be desirable in integrated circuit formation (e.g. Claim 26).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to perform a tungsten / boron ALD deposition cycle as suggested by Elers ‘098, as JP ‘785 teaches performing ALD to form layers in semiconductor structures and 
Claim 15 - JP ‘785 / KR ‘472 teaches the layer deposition method of claim 11, but does not teach or suggest wherein the source as comprises a tungsten precursor and the reaction gas comprises boron.  JP ‘785 is not limited to titanium nitride deposition and is generally open to other ALD reactions (bridging pages 12-13).  JP ‘785 is drawn generally to semiconductor manufacturing (Page 2, first paragraph).  Elers ‘098 is drawn to ALD processes for integrated circuit formation (PG 0005-0009) and discloses that forming elemental thin films of e.g. tungsten by ALD reactions between e.g. tungsten hexafluoride (PG 0053) and a carbon-free boron compound (PG 0053, PG 0066-0074 and 0083) is known to be desirable in integrated circuit formation (e.g. Claim 26).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to perform a tungsten / boron ALD deposition cycle as suggested by Elers ‘098, as JP ‘785 teaches performing ALD to form layers in semiconductor structures and Elers ‘098 teaches an ALD process for depositing a desired tungsten layer in integrated circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712